DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the new amendment “that an amount of semi metal containing compound in the organic layer is greater than an amount of the organic compound in the organic layer,” it is unclear from the limitation because there appears the suggestion of organic compounds in the inorganic layer and inorganic compounds in the organic layer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaapen [US 20150086715] and Cho [US 20140322527] in view of Graff [US 20030203210].
Claim 1: Knaapen teaches an ALD process, the process comprising: moving a substrate relative to at least two separate orifices mounted on a rotating drum [abstract; Fig. 1], wherein rotating the drum moves the at least two separate orifices, and arranged along a relative moving trajectory [abstract; Fig. 1], passing a precursor through at least one orifice towards surface of a substrate to form a layer [0102]; and passing another gas such as (semi)metal-containing compound in the gaseous state through at least one other orifice [0101], which is separated from the at least one orifice [0103-0104], towards the surface of the substrate to form an inorganic layer [0103-0104], and wherein the exposure of precursors, reactants and/or other gases are repeated [0142]. Although Knaapen teaches the ALD method can be used to produce a barrier layer to gases [0191], Knaapen does not appear to teach producing an organic-inorganic laminate, wherein an organic compound in the gaseous state through at least one orifice towards the surface of the substrate to form an organic layer, and wherein more orifices through which the (semi)metal-containing compound are passed towards the substrate are present than orifices through which the organic compound is passed; such that the passing of the 
Cho teaches a method for an organic-inorganic laminate for encapsulation [abstract] for OLED devices [0005], wherein the method includes multiple ALD modules for inorganic deposition with a polymer module for organic deposition [Fig. 3; 0035; 0077], wherein each ALD module comprises inorganic source orifices [Fig. 2; 0077]. It would have been obvious to one of ordinary skill in the art to modify the deposition system of Knaapen (such as number of gas heads/orifices) with Cho to form a barrier or encapsulation layer for an OLED since Knappen teaches the invention may be used for a package of a display such as an organic light emitting diode display (OLED) and can be a stack of atomic layers such as a barrier layer [0249, 0191] and Cho teaches by arranging a plurality of ALD modules or orifices for inorganic deposition with a polymer module, the formation of the inorganic/organic laminate can be formed under a shorter amount of time [0077]. It would have been obvious to one of ordinary skill in the art that by providing more inorganic ALD modules (which contains the inorganic orifices) than the organic polymer module, the amount of semimetal containing compound would necessarily be greater in the inorganic layer than the amount of organic compound in the organic layer (that within the plurality of the ALD modules, the inorganic amount would be higher, and under the transition to the polymer module, the organic amount would be higher). As for teaching depositing an inorganic/organic laminate on a flexible substrate with a roll to roll system; Graff teaches such modification is possible. 
Graff teaches a process for producing an organic-inorganic laminate for barrier coatings [abstract], the process comprises passing an organic compound in the gaseous state through at least one orifice towards the surface of the substrate to form an organic layer (a monomer deposition system such as a flash evaporation system, para 0086 or PECVD para 0074); and passing a (semi)metal-containing compound in the gaseous state through at least one other orifice (inorganic deposition 

Claim 3: Graff teaches the method further comprising passing a compound capable of decomposing the (semi)metal containing compound in the gaseous state through an orifice towards the substrate (surface treaters as plasma treatment systems para 0086), the orifice being placed between two orifices through which the (semi)metal containing compound is passed towards the substrate [0086, Fig. 3]. It is noted that Knappen teaches the ALD may include plasma treatment [0103].
Claim 5: Knappen teaches the speed of the orifice can be 0.1 or 1 per second and the substrate is 0. 1 m/s [0121], although Knappen does not explicitly teach the speed range of the orifice relative to the substrate, since Knappen teaches the velocity affects the amount deposited on the substrate [0014], hence, it would have been obvious to one of ordinary skill in the art to optimize the speed through experimentation to adjust amount deposited. 
Claim 7: Graff teaches the substrate is a polymer film [0018].
Claim 8: Knappen and Graff teaches the orifice passes the same surface area of the substrate at least twice [Knappen, 0142; Graff 0029].
Claim 13: Graff teaches the method comprising the compound capable of decomposing the (semi)metal-containing compound is water, an oxygen, plasma or ozone (plasma, 0086).
Claim 14: Graff teaches the method comprising the organic compound comprises a nonmetal that is at least one selected from the group consisting of C,H,O,N,S, Se and P [0045]. Although Graff does not explicitly teach a nonmetal in an amount of 99 wt% or more, it would have been obvious to one of ordinary skill in the art to optimize or minimize inorganic impurities to less than 1% through routine .   

Claims 2, 5-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappen in view of Cho and Graff as applied to claim1 above, and further in view of George [US 20100178481] and Lee [US 20110076421].
Teaching of the prior art is aforementioned, but in the case where the prior art does not appear to teach an inert gas between steps of depositing the inorganic layer and depositing the organic layer; George and Lee are provided.
Claim 2: George teaches depositing a protective coating using vapor layer deposition [abstract], where the method further comprising passing an inert gas through an orifice towards the substrate (purge gas, para 0030) the orifice being placed between two orifices through which the organic compound or the (semi)metal containing compound is passed (between deposition steps to remove excess reactants, para 0030). Although George does not explicitly teach the purge uses inert gas, it is well known in the art to use inert gas as a purge gas as supported by Lee (para 0008, 0041). It would have been obvious to one of ordinary skill in the art to also explore depositing the inorganic/organic protective multilayer with atomic layer deposition as taught by George for the advantages of reducing cracks and defects, and improve barrier properties [0010]. 
Teaching of the prior art is aforementioned, but does not appear to teach the claimed rotation speed range in claim 5. Lee is provided.
Claim 5: Lee is also directed to vapor layer deposition of the inorganic/organic laminate and although Lee does not explicitly teach the claimed rotation speed, Lee teaches the relative movement of the substrate and the reactor affects the injection time of the reactant [0127], therefore it would have 
Teaching of the prior art is aforementioned, but does not appear to teach the claimed flow rate range of organic compound for claim 6.
	Claim 6: although Lee does not explicitly teach the claimed flow rate, Lee teaches the flow rates of the reactants affects the mixture ratios of the reactants [0056], therefore it would have been obvious to one of ordinary skill in the art to optimize the flow rate through experimentation to control the mixture ratios of the reactants. It would have been obvious to one of ordinary skill in the art to rely upon Lee since both Lee and the prior art are directed to ALD process, whereas the prior art is silent and Lee teaches a motivation to optimize.
Claim 9: George teaches the pressure conditions would depend upon the reaction system to provide the gaseous reactants which typically require sub-atmospheric pressures [0042], although George does not explicitly teach the claimed pressure range, it would have been obvious to one of ordinary skill in the art to optimize the pressure at the substrate through routine experimentation so as to provide an adequate environment for gaseous deposition. It would have been obvious to one of ordinary skill in the art to rely upon George since both George and Lee teaches vapor deposition and the prior art is silent to pressure whereas George provides an operable range to preform vapor deposition. 
Alternatively, although Lee does not explicitly teach the claimed pressure range, Lee teaches the pressure of the injection portions of the reactants affects the absorption of the reactants to the substrate [0052], therefore it would have been obvious to one of ordinary skill in the art to optimize the pressure at the substrate through experimentation to control absorption of the reactants.
	Claim 10: George teaches the deposition method comprising the temperature at the substrate is 50 to 150 degrees C (preferably a temperature no more than 423 K or 150 deg C, para 0041, or a temperature low enough to avoid softening, melting or degrading the substrate, para 0012), where the prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to rely upon George since both are directed to vapor deposition and the prior art is silent and George provides an operable range for vapor deposition. 
	Alternatively, Lee teaches the temperature of the chamber may be from 50-250 degrees C [0121], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). Again, one would have relied upon Lee since both are directed to ALD and the prior art is silent and Lee teaches an operable range. 
Claim 11: George teaches a reactant compound contains a thiol functionality can promote multilayer formation [0052] as well dithiol compounds can be used as organic precursors [0086]. It would have been obvious to one of ordinary skill in the art to rely upon George since both are directed to vapor deposition and the prior art is silent and George teaches thiol is an operable compound for vapor deposition.
Claim 12: George teaches the method comprising the (semi)metal-containing compound is an alkyl (semi)metal (trimethylaluminum or TMA, para 0100). It would have been obvious to one of ordinary skill in the art to rely upon George since both are directed to vapor deposition and the prior art is silent and George teaches thiol is an operable compound for vapor deposition of barrier layers.
Or Lee offers an alternatively aluminum containing precursor for vapor deposition of an inorganic layer [0056]. It would have been obvious to one of ordinary skill in the art to rely upon Lee since both are directed to vapor deposition and the prior art is silent and Lee teaches aluminum is an operable compound for vapor deposition of barrier layers.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappen in view of Cho and Graff as applied to claim 1 above, and further in view of Mori [US 20140106151].

Claim 11: Mori teaches a gas barrier film [abstract], wherein an organic layer uses an organic compound comprising a thiol group, wherein the thiol group acts as a crosslinking group to crosslink a binder polymer [0215]. It would have been obvious to one of ordinary skill in the art to use an organic compound comprising a thiol group to form the organic layer as taught by Mori so as to facilitate the crosslinking of the binder polymer in the organic layer.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappen in view of Cho and Graff as applied to claim 1 above, and further in view of Ramadas [US 20160088756].
Teaching of the prior art is aforementioned, but does not appear to teach the organic compound comprises a thiol group. Ramadas is provided.
Claim 11: Ramadas teaches a gas barrier film [abstract], wherein an organic layer uses an organic compound comprising a thiol group, wherein the thiol group acts as a crosslinking group to crosslink a binder polymer [0088]. It would have been obvious to one of ordinary skill in the art to use an organic compound comprising a thiol group to form the organic layer as taught by Ramadas so as to facilitate the crosslinking of the binder polymer in the organic layer.
 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappen in view of Cho and Graff as applied to claim 1 above, and further in view of Aiba [US 20080305359].
Teachings of the prior art is aforementioned, but does not appear to teach the organic compound is 99 wt % or more consisting of C, H, O, N, S, Se and P. Aiba is provided.
Claim 14: Aiba teaches the organic layer comprises 80% or 90% polymer such as an acrylate monomer (C, H) and so forth [0030], where the claimed ranges “overlap or lie inside ranges disclosed by prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to provide an organic film that is mainly organic to have better water vapor barrier properties [0006].

Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that there is no motivation to modify Knaapen because Knaapen does not lack details on any operable ALD process, the examiner respectfully argues that Knaapen disclose the system can be used to deposit a barrier layer for an OLED; however, fails to teach further details on how to deposit such a barrier layer [0249], it is relied upon Cho and Graff to provide such details. As for applicant’s argument that one would not have looked to Graff and combined with Knaapen because Graff does not disclose such a deficiency, it is argued that since both references are analogous art, one of ordinary of skill in the art would have been able to ascertain the advantageous teachings from the both Knaapen and Graff. Knaapen teaches that a rotating deposition head with a movable substrate allows for an increase of deposition rate for the atomic layers [0007-0008] and Graff (and Cho) teaches how one could deposit an inorganic/organic barrier layer using spatial ALD. Regarding applicant’s argument that Graff teaches bypassing the first and second inorganic deposition system, the examiner respectfully argues that Graff appears to teach activating at least the first and second inorganic deposition system to include a sequential series of inorganic deposition subsystems [0030].  
  Hence, the applicant’s arguments were considered unpersuasive, and the claims remain rejected. 

Conclusion
Claims 1-3, 5-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715